Citation Nr: 1638382	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a rash, bilateral arms.

2.  Entitlement to service connection for painful joints (unspecified).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to January 2000, from January 2002 to October 2002, and from March 2005 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and August 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was remanded in April 2015 for further development.

The Veteran presented testimony at a Board hearing in April 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The rash on the Veteran's arms began during service.

2.  There is no medical diagnosis of current chronic joint pain in the Veteran's wrists or elbows.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a rash of the bilateral arms have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an award of service connection for chronic joint pain (unspecified), to include as secondary to service connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In January 2008, December 2008, January 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in November 2015, which are fully adequate.  The examiner reviewed the claims file in conjunction with the examinations, and adequately addressed all relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
	
Service connection based solely on continuity of symptomatology is only available for chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).


Rash

The Veteran testified that he noticed spots on his skin in 1995, while stationed at Camp Swift (Transcript, p. 17).  He stated that he began experiencing the same symptoms when he was in Afghanistan.  When he came back, his skin became bumpy and itchy.  He stated that it has not been diagnosed, and that one doctor told him that it could be due to excessive sun exposure.  However, the Veteran noted that he wore long sleeves in Afghanistan.  He was also told that it could be due to exposure to sand and sand mites.  The Veteran testified that he was also exposed to a lot of solvent, paints, diesel gasoline, burning, exhaust fumes, and intense heat (135-140 degrees even in the shade).  He stated that he has been given creams for treatment, and that they help a little bit.  However, the rash keeps coming back (Transcript pgs. 16-19).

The service treatment records confirm that the Veteran sought treatment for a rash on his arms at his elbows in July 1995 (VBMS, 9/21/15, p. 43).  They also reflect that he reported a tick bite on the back (below the left scapula) in June 1997 (VBMS, 9/21/15, p. 21).    

Post service treatment records reflect that the Veteran sought treatment in April 2007 for a rash on his left elbow.  He stated that this began when he was deployed in Afghanistan.  The rash was pruritic; and the Veteran reported that he had been treating it with hydrocortisone cream (VBMS, 8/27/07).   

Post service treatment records dated October 2011 reflect that the Veteran reported tingling in his hands and fingers.  He also stated that he has not gotten wrist braces (VBMS, 7/24/13, pgs. 176-177).  

An August 2012 rheumatology report includes a diagnosis of actinic keratosis (VBMS, 9/4/12).  

The Veteran underwent a VA examination in November 2015.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran was diagnosed with actinic keratosis in 2013.  The Veteran described multiple erythematous macules with scale x 4 to left dorsum
of the hand requiring interventional dermatology procedures.  Additionally, he
developed erythematous and excoriated patch to right outer forearm near the elbow. A dermatology consultation concluded a diagnosis of actinic keratosis and dermatitis.  The examiner explained that this is an acquired skin disorder, usually
from sun exposure in sensitive individuals (fair skin, light eyes, genetic predisposition).  She noted that treatment included chemical peel and cryotherapy. Creams prescribed included Tazorac 0.05% and Triamcinolone acetamide 0.1%.  Upon examination, forearms were notable for multiple pink macules and a dry appearance.  The examiner stated that the condition requires continuous monitoring and therapy as it represents pre-cancerous lesions.  

The examiner opined that it was as likely as not that the Veteran's diagnosis of actinic keratosis began during service.  She noted that the diagnosis is reflective of over exposure to the sun, particularly in persons with fair skin/light eyes.  She stated that it may have not been diagnosed or recognized until advancing to the point that the skin starts to develop lesions and scale.  She stated that the lesions can turn to cancer and thus must be monitored and treated per standards of care.  The Veteran was seen by dermatology in 2013 when he received a diagnosis for the "rash" on his arms.  Photos were also provided with treatment records and exam today.  She found that the findings were consistent with actinic keratosis.  She opined that it is reasonable to attribute sun exposure events during service to this condition, whether aggravating it more or actually causing the development thereof.  Additionally, she noted that considering additional exposures to chemicals and irritants, it is not unreasonable that these would further aggravate a skin condition or possibly contribute to it, including precancerous lesions.

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the Veteran has established all three elements of a service connection claim; and that service connection is warranted.

There is no doubt that the Veteran has a current disability.  He underwent a VA examination and was diagnosed with actinic keratosis.  The diagnosis was based on a review of the medical records (including photographs taken by the Veteran of his skin rash) and a physical examination of the Veteran.  Moreover, the service treatment records clearly reflect that the Veteran reported a similar skin rash in July 1995.  Consequently, the Board notes that the first two elements of service connection have been met.

With regard to the third element of service connection, the Board notes that the only competent medical opinion in the claims file weighs in the Veteran's favor.  Moreover, it was supported by a thorough rationale.  Finally, the Board notes that the Veteran reported a skin rash and sought treatment for it in April 2007 (within one year of his discharge from service).  He attributed it to service and stated that he has been treating it with hydrocortisone cream.  Consequently, the Board finds that the Veteran has satisfied the third element of service connection.  

Given that the preponderance of the evidence weighs in the Veteran's favor, the Board finds that service connection for a skin rash (actinic keratosis) is warranted.   

Painful joints

Until his April 2015 Board hearing, the Veteran did not specify which joints were the subject of his service connection claim.  When the Veteran filed his claim for a joint condition in November 2008, he was already service connected for left and right shoulder strains, and left and right knee disabilities.  At his April 2015 Board hearing, he testified as to rheumatology in his knees and shoulders.  He also testified that he also has pain in his wrist that sometimes goes down to his elbows (Transcript, p. 13).  

In several Reports of Medical Histories and in Pre-Deployment and Post-Deployment Health Assessments, the Veteran answered "yes" to experiencing joint pain (VBMS, 4/11/08, 10/23/08, and 5/9/11).  The specific joints affected were not identified.    

Post service treatment records include a February 2011 rheumatology consult in which the Veteran denied pain or swelling in his hands and wrists.  The Veteran reported that he has had arthralgias for years.  It began in the right knee.  In 2005, he noted the onset of other arthralgias "including pain in the shoulders, feet, elbows with ? joint inflammation."  (VBMS, 3/8/11, p. 1).  

A January 2013 Report of General Information reflects that the RO contacted the Veteran regarding clarification of his claim for joint pain.  The Veteran stated that the joint pain refers to his bilateral knees and shoulders (for which the Veteran is already service connected).  He stated that he did not want to appeal a separate condition of unspecified joint pain.  The RO stated that his file would be referred to his representative in order to obtain a withdrawal of the appeal (VBMS, 1/10/13).  He subsequently submitted a Statement in Support of the Claim in which he stated that he wished to confirm the earlier phone conversation and that he "WISHES TO WITHDRAW AND CANCEL THE APPEAL ISSUE OF UNSPECIFIED JOINT PAIN." [Emphasis in original].  

As noted in the September 2015 Remand, although it appears that the Veteran wished to withdraw the issue, the RO readjudicated it in an August 2014 supplemental statement of the case and then the Veteran rendered testimony on the issue at his April 2015 Board hearing.  Consequently, the Board retained jurisdiction over the issue and remanded the issue for a VA examination.  

The Veteran underwent a VA examination of his wrists, elbows, forearms in November 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran used a left wrist brace at night for comfort because he had past complaints of hand (and feet) tingling.  He denied any acute injury or surgery.  The examiner was not able to find any supporting diagnosis for any such problems or measures.  She noted that he has been found to have thyroid disease, and that this might explain his neuropathy.  The Veteran denied any flare-ups of the wrist or any functional loss/impairment.  

Upon examination of the wrists, the Veteran had full range of motion.  There was no evidence of localized tenderness or pain on palpation.  There was no evidence of crepitus.  He was able to perform repetitive use testing with no loss of motion.  Functional ability was not significantly limited by pain, weakness, fatigability or incoordination.  Muscle strength testing was normal (5/5) bilaterally.  

With regard to the Veteran's elbow, he clarified that there had been no acute injury or surgery to his elbow.  He noted only the recurring skin lesion near his right elbow.  He denied any functional loss/impairment or flare-ups.  Upon examination, he had full range of motion.  There was no evidence of localized tenderness or pain on palpation.  There was no evidence of crepitus.  Functional ability was not significantly limited by pain, weakness, fatigability or incoordination.  Muscle strength testing was normal (5/5) bilaterally.  Rheumatology consult and workup revealed no signs of inflammatory arthritis such as rheumatoid arthritis.  Arthritic changes noted on examination were deemed to be typical osteoarthritic changes accompanied with age.  

The examiner opined that no reported wrist or elbow disability was likely related to service.  Likewise, she found that no such disability was secondary to the Veteran's service connected disabilities.  She found no supporting documentation pertaining to a history of wrist or elbow injury, surgery, or problem.  The Veteran denied any acute problems with his wrist.  Due to a history of tingling in fingertips, he reported being given a splint to use at night, but he stated that it does not do anything for symptoms.  The examiner noted that over the past 1-2 years, the Veteran developed hypothyroidism and even had a period of impaired fasting glucose. She noted that these metabolic and hormonal imbalance states can sometimes result in peripheral neuropathy, and it was her opinion, that this is more likely the cause of any tingling in the fingertips or feet.  She found that no wrist problem or limitation is identified or supported.

Likewise, the examiner found no supporting documentation of an elbow injury,
surgery, or problem.  The Veteran denied any history of elbow trauma or problems. It was clarified that the problem was a skin condition whereby a recurring actinic lesion by his elbow was not resolving.  The examiner found that neither her examination nor the records supported any kind of elbow problem.  She further opined that if there are multi-joint complaints of aching, it is likely osteoarthrosis that is age related and common to most individuals.  Rheumatology consult was
negative for inflammatory disease, including rheumatoid arthritis.  Thus, she found that there were no secondary problems related to Veteran's service connected knee and shoulder disabilities.  

Analysis

The Board notes that none of the three elements of service connection have been met.  The service treatment records fail to reflect an injury to any joints (aside from the joints for which the Veteran is already service connected).  Specifically, the service treatment records fail to reflect an orthopedic injury to the wrist, forearm, or elbow.  Moreover, the Veteran has acknowledged (at his VA examination and at his Board hearing) that he does not recall any such injury.

The evidence also fails to reflect a current disability aside from disabilities for which the Veteran is already service connected (paresthesia to the upper extremities, tendinitis to the left shoulder, a right shoulder strain, and a rash).  The Veteran reported that he uses a left wrist brace at night for comfort because he had past complaints of hand (and feet) tingling.  The Board notes that he is already service connected for paresthesia to the upper (and lower) extremities.  With respect to the Veteran's wrists and elbows, he had full range of motion.  There was no evidence of localized tenderness or pain on palpation.  There was no evidence of crepitus.  Functional ability was not significantly limited by pain, weakness, fatigability or incoordination.  Muscle strength testing was normal (5/5) bilaterally.  The November 2015 VA examiner noted that a rheumatology consult and workup revealed no signs of inflammatory arthritis such as rheumatoid arthritis.  The examiner was unable to render a diagnosis of a current disability.  

In the absence of an in-service injury and a current diagnosis, there is nothing upon which to base a potential nexus opinion.  Consequently, the third element of service connection has not been satisfied.

To the extent that the Veteran is claiming a separate disability for additional painful joints, the Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the nature and etiology of an alleged joint disability falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312;  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).



ORDER

Entitlement to service connection for a rash, bilateral arms is granted.

Entitlement to service connection for painful joints (unspecified) is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


